         Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 1 of 37



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                       :
ATON CENTER, INC.
                                       :

     v.                                :   Civil Action No. DKC 20-3170

                                       :
CAREFIRST OF MARYLAND, INC.,
et al.                                 :

                             MEMORANDUM OPINION

     Presently pending and ready for resolution is Defendants’

motion to dismiss Plaintiff’s complaint asserting contractual,

quasi-contractual, and tort claims, in this complaint over the

“rate of payment.”1 (ECF No. 13).          The issues have been briefed,



     1 As explained in Premier Inpatient Partners LLC v. Aetna
Health & Life Ins. Co., 371 F.Supp.3d 1056, 1066 (M.D.Fla. 2019):

          “Rate of payment claims tend to arise when the
     third-party provider has a separate agreement, whether
     written or oral, with the insurance company regarding
     their fee arrangements and the provider is disputing the
     rate at which it was paid for providing covered services
     to the insured.” Reva, Inc. v. United Healthcare Ins.
     Co., Civil Action No. 17-24210-Civ, 2018 U.S. Dist.
     LEXIS 112955, at *7 (S.D. Fla. June 11, 2018) (citing
     Conn. State Dental Ass'n, 591 F.3d at 1342); see also
     Jacobs v. Health, No. 14-cv-24725, 2015 WL 12699875, at
     *1 (S.D.Fla. March 12, 2015) (Ungaro, J.). “On the other
     hand, a ‘right to payment claim challenges the insurer’s
     denial of payment, which is based on a coverage
     determination under an ERISA plan.’” United Healthcare
     Ins. Co., 2018 U.S. Dist. LEXIS 112955 at *7 (quoting
     Emergency Servs. of Zephyrhills, P.A. v. Coventry Health
     Care of Fla., Inc., 281 F.Supp.3d 1339, 1345 (S.D.Fla.
     2017)). “The distinction between rate of payment and
     right to payment, therefore, is whether the claims are
     payable at all.” Id. (quoting Gables Ins. Recovery v.
      Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 2 of 37



and the court now rules, no hearing being deemed necessary.                 Local

Rule 105.6.   For the following reasons, the motion to dismiss will

be granted, but Plaintiff will be granted leave to amend some of

the claims.

I.   Background

     Unless otherwise noted, the facts outlined here are set forth

in the complaint and construed in the light most favorable to

Plaintiff.    Plaintiff Aton Center, Inc. (“Aton”) is a corporation

organized under the laws of California and with its principal place

of business there, in the City of Encinitas.                       Aton runs an

inpatient residential substance abuse treatment facility.                      It

provided   residential   treatment       care   services      to    patients   it

believes were covered by the health insurance policies that are

provided, sponsored, supplied, underwritten, administered and/or

implemented   by   Defendants   CareFirst       of   Maryland,      Inc.,   Group

Hospital and Medical Services, Inc., d/b/a/ CareFirst BlueCross

BlueShield,    and    CareFirst    BlueChoice,         Inc.        (collectively

“Defendants,” but both parties refer to them as a single entity,

“CareFirst,” at times).    Plaintiff alleges that all three entities




     United Healthcare Ins. Co., 39 F.Supp.3d 1377, 1384
     (S.D.Fla. 2013)).


                                     2
          Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 3 of 37



are   Maryland       corporations    that    do   business    in   “Maryland,

Virginia[,] Washington D.C. and nationally.”2

      Plaintiff’s claims arise out of the Anthem Blue Card program

which allows members to obtain out-of-state healthcare treatment.

As part of this program, Plaintiff was directed to verify benefits

directly with Defendants.           Because Aton was an out-of-network

provider for the patients who carried this form of CareFirst

insurance, Aton was “careful not to only verify insurance coverage,

but also the payment rate.”         It took “reasonable steps” to verify

all this prior to admitting the patients in question, “including

calling Defendants at the phone number [they] provided . . . and

[being] advised in these verification of benefit (VOB) calls that

the policies provided for and Defendants would pay for inpatient

treatment, based on the usual, customary and reasonable rate

(UCR).”3

      The UCR, Plaintiff maintains, is a “certain and well-known

term of art, and methodology for determining a payment rate[] in

the health care industry.”             It argues that it only provided




      2 Defendants have not filed Local Rule 103.3 disclosures to
verify the law under which each is organized or where each has its
principal place of business. They do not dispute that diversity
jurisdiction exists, however.

      3 Plaintiff does not, apparently, sue as an assignee of the
patients’ rights. The terms of the underlying insurance policies
are nowhere provided, nor do the parties discuss how the terms of
the coverage in those contracts might affect the issues here.
                                        3
          Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 4 of 37



treatment to patients and submitted claims for payment under the

Blue Card program based upon “reasonable reliance” on Defendants’

“representations that the payment would be based on the UCR prior

payment history, authorization and agreement of the Defendants.”

It    specifically        includes    the   “reference     numbers”       for   “seven

patients with claims at issue in this action.”                (See ECF No. 1, at

5).       The UCR provided for reimbursement of “44.38% of the billed

amounts based on a formula all parties knew applied to the Blue

Card claims.”        By verifying the UCR would be honored and applied

to these claims, therefore, Plaintiff argues that it and Defendants

had a “meeting of the minds” that this would be the applicable

rate paid on all claims under this plan.

          Plaintiff alleges that, “[w]ithin the past two years, the

Defendants       breached     their     agreement     with        Plaintiff     and/or

committed other wrongful acts and omission by refusing to pay

Plaintiff the represented and agreed upon[] amount, but rather

paid different and significantly lower (and inconsistent) amounts

for treatment.” Ultimately this resulted in an alleged $238,309.12

of    unpaid    balance     that     Plaintiff    claims     is    owed    to   it   by

Defendants.          It    contends    that     Defendants    “had     information”

regarding these intended, lesser payments at the time of the VOB

calls but purposefully withheld that information from Plaintiff.

As    a    result,   Plaintiff       complains    Defendants       have   caused     it

“substantial hardship” and that “unconscionable injury” would

                                            4
        Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 5 of 37



result if Defendants were not required to pay as per the “payment

rate based on the UCR and payment history.”

       Plaintiff’s         complaint       contains      nine    separate    claims:    I)

Breach of Contract – Oral Agreement; II) Breach of Contract –

Implied Contract; III) Promissory Estoppel; IV) Quantum Meruit,

V) Intentional            Misrepresentation          –   (Fraudulent     Inducement)),

VI) Negligent            Misrepresentation;          VII)   Fraudulent      Concealment,

VIII) Violation of Unfair Competition Law; and “VIIII” [sic])

Account Stated.

II.    Standard of Review

       A motion to dismiss under Fed.R.Civ.P. 12(b)(6) tests the

sufficiency of the complaint.               Presley v. City of Charlottesville,

464 F.3d 480, 483 (4th Cir. 2006).                       “[T]he district court must

accept as true all well-pleaded allegations and draw all reasonable

factual inferences in plaintiff’s favor.”                       Mays v. Sprinkle, 992

F.3d    295,       305    (4th   Cir.    2020)      (reversing    a   district    court’s

dismissal of a complaint because “we must accept the well-pleaded

facts and draw reasonable inferences in favor of the plaintiff”).

In evaluating the complaint, unsupported legal allegations need

not be accepted.             Revene v. Charles Cty. Comm’rs, 882 F.2d 870,

873    (4th    Cir.       1989).        Legal    conclusions     couched     as   factual

allegations are insufficient, Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009),       as    are    conclusory      factual       allegations    devoid    of   any

reference to actual events.                United Black Firefighters of Norfolk

                                                5
       Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 6 of 37



v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979); see also Francis v.

Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009).           “[W]here the well-

pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged - but it has

not ‘show[n]’ – ‘that the pleader is entitled to relief.’”            Iqbal,

556    U.S.     at   679    (quoting    Fed.R.Civ.P.     8(a)(2)).      Thus,

“[d]etermining whether a complaint states a plausible claim for

relief will . . . be a context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.”     Id.

III. Choice of Law

       While it may not ultimately matter, the law applicable to

each   of     Plaintiff’s    claims    is   difficult,   or   impossible,   to

determine from the facts alleged in the complaint. “[F]or contract

claims, Maryland applies the law of the state in which the contract

was formed (‘lex loci contractus’), unless the parties to the

contract agreed to be bound by the law of another state.”               State

Auto. Mut. Ins. Comp. v. Lennox, 422 F.Supp.3d 948, 961 (D.Md.

2019) (citing, among others, Cunningham v. Feinberg, 441 Md. 310,

326 (2015)). “For choice-of-law purposes, a contract is made where

the last act necessary to make the contract binding occurs.” Id.

(citing Konover Prop. Tr., Inc. v. WHE Assocs., 142 Md.App. 476,

490 (2002)).         The complaint seems to assert that contract was

made in Encinitas, California, Plaintiff’s place of business.

                                        6
      Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 7 of 37



     Defendants argue, however, that the Complaint does not allege

facts sufficient to establish where the “last act” to create a

binding contract occurred. (ECF No. 13-1, at 3-4).          They surmise

that Plaintiff’s agents were in California for the VOB phone calls

but the Complaint is silent about where the CareFirst agents were

located, despite generally highlighting Defendants’ collective

operations in the mid-Atlantic and nationally.         Even if one could

pinpoint where the parties were at the time of these calls, the

complaint does not establish the chronology of any offer or

acceptance.   Given this ambiguity, Defendants treat the contract

claims under both Maryland and California law.         (ECF No. 13-1, at

4 & n.1) (citing Fid. & Guar. Life Ins. Co. v. United Advisory

Grp., Inc., No. 13-cv-0040-WDQ, 2014 WL 346630, at *4 (D.Md. Jan.

29, 2014)) (finding that the “choice-of-law analysis” may be

“deferred” until after discovery given that it is “fact-intensive”

and “context specific”).

     Alternatively, Plaintiff points to Loew v. DAI Glob., LLC, at

*4 (D.Md. Sept. 8, 2020), to stand for the proposition that where

the last act is “difficult to ascertain,” Maryland courts have

instead looked to the Second Restatement of Conflict of Laws, which

counsels here that California law should apply given the state’s

“significant relationship to the transaction and parties.”             (ECF




                                    7
         Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 8 of 37



No. 14, at 4).4     Loew, however, merely explained that some Maryland

courts have rejected application of lex loci contractus to “true”

quasi-contractual       claims    where       the   existence   of   an    express

contract is disputed or there is no contract at all.5                     Moreover,

it is the impossibility of ascertaining a last act in such a

scenario, not the ambiguity of the pleading, that arguably renders

the doctrine inapplicable.         (ECF No. 17, at 2 n.1).

     Allowing the imprecision of Plaintiff’s description of the

contract’s formation to guide the choice-of-law analysis would be

improper.     Moreover, the more current trend, of the two presented

in Loew, is to apply lex loci contractus to contract and quasi-

contract claims alike.           See RaceRedi Motorsports, LLC v. Dart

Machinery, Ltd., 640 F.2upp2d 660, 665-666 (D.Md. 2009) (citing

Konover Prop. Tr. Inc. v. WHE Assocs., Inc., 142 Md.App. 476 (Md.

2002)) (“Following the only decision from a Maryland state court

on this issue and the weight of authority from other jurisdictions,

the Court will apply the rule of lex loci contractus to the unjust


     4 While Plaintiff discusses its breach of contract claims only
under California law in its opposition, it proceeds to discuss its
quantum meruit claim under both Maryland and California law. (ECF
No. 14, at 6-7).

     5 As will be explained more fully below, a quantum meruit
theory of recovery on a contract implied-in-fact under Maryland
law is considered to be a full contractual claim, unlike a similar
theory applied to an implied-in-law contract, where no actual
contract is said to be formed. See Alts. Unlimited, Inc. v. New
Balt. City Bd. Of Sch. Comm’rs, 155 Md.App. 415, 478 (2004)
(quoting Mogavero v. Silverstein, 142 Md.App. 259, 277 (2002)).
                                          8
      Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 9 of 37



enrichment claim.”).    The location of the last act in forming the

purported contract controls the choice-of-law question for Counts

I-IV, a fact which remains unknown.

     Defendants clarify in reply that when Fid & Guar. Life Ins.

“deferred” the choice-of-law question, it called for application

of the law of the forum state until the last act ambiguity was

resolved, as a default rule.      (ECF No. 17, at 2).      Indeed, Fid &

Guar. Life Ins. did so, but explained that this was because both

parties had generally applied Maryland caselaw in their briefs,

and because the defendants had failed to cite any Illinois caselaw,

despite a defendant’s singular contention, in a footnote, that the

complaint failed under either law.       2014 WL 346630, at *4

     Nonetheless, there is support in the caselaw for defaulting

to the law of the forum state where the last act is not properly

plead or impossible to determine.       See, e.g., Day v. DB Cap. Grp.,

LLC, 2011 WL 887554, No. DKC 10-1658, at *15 n.11 (D.Md. Mar. 11,

2011) (finding it unclear from the complaint where one party signed

the contract or whether it had a choice-of-law provision, thus

assuming Maryland law governed “for the time being” because both

parties referenced it in their motions); c.f. HBCU Pro Football,

LLC v. New Visions Sports Props., LLC., No. WDQ-10-0467, 2011 WL

2038512, *4 (D.Md. May 24, 2011) (noting that plaintiff had

conceded it was “unclear where the ‘last act necessary’ to create

the oral contract took place” given that agreement arose on a phone

                                    9
        Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 10 of 37



call        between   either   Florida   or   California     and   Maryland,    but

granting a motion for default judgment under any of their laws

because these “states do not differ materially in their general

requirements for establishing liability for breach of contract.”).

        Moreover, here, as in HBCU Pro Football, there seems to be

little difference between the laws of California and Maryland as

to these claims.          Despite analyzing the contract claims under both

laws,        Defendants    comment    “California     law   is   in   accord   with

Maryland.”        They also compare the similarities between a quasi-

contractual claim under California and Maryland law, while noting

the only difference is that “California courts articulate the

requisite elements slightly differently.” (ECF No. 13-1, at 8-9).6

        Given     the   fact   that   each    claim   incorporates      the    other

allegations, there is support for the fact that the quantum meruit

claim is founded on the earlier, alleged implied-in-fact contract,


        6
       On this point, Defendants convolute the relevant comparison.
They explain that quantum meruit has been used in Maryland to
describe contracts implied-in-fact and by law — where the latter
does not involve a meeting of the minds at all. The former theory,
Defendants argue, would be redundant with Count II: breach of an
implied contract, and so it construes the claim as one based on a
contract implied-by-law, which they assert is better labeled an
“unjust enrichment” claim under Maryland law; this, they argue,
accords, with California law in which quantum meruit “appears to
refer only to contracts implied by law.” (Id. at 7 & n.4, 8)
(citing Alts. Unlimited, 155 Md.App. at 482-83). This differential
treatment of the claim under the two laws touches too much on the
merits and potential overlaps of these (purportedly) separate
claims and so is inappropriate on this threshold question.
Moreover, Aton clarifies that it meant to refer to a contract
implied in fact on this count (ECF No. 14, at 6-7).
                                         10
        Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 11 of 37



as Plaintiff argues.         Comparing this to a quantum meruit claim

under California law, there is only one minute difference: to state

this claim properly, Maryland law requires proof that the defendant

was   “reasonably      notified”    that    the   plaintiff    intended     to   be

compensated when providing the services in question, not that the

defendant expressly or implicitly requested such services, as

Defendant argues is required under California law.                   Compare Int’l

Waste Indus. Corp. v. Cape Env’t Mgmt. Inc., 988 F.Supp.2d 542,

544 (D.Md. 2013) (quoting Alts. Unlimited, 155 Md.App. at 415)

with Day v. Alta Bates Med. Ctr., 98 Cal.App.4th 243, 248 (2002)).

Other     California    caselaw,     however,     renders      the    two   claims

indistinguishable.        See Huskinson & Brown v. Wolf, 32 Cal. 4th 453,

458 (2004) (“To recover in quantum meruit, a party need not prove

the existence of a contract, but it must show the circumstances

were such that the services were rendered under some understanding

or expectation of both parties that compensation therefor was to

be made.”) (citations omitted) (emphasis added).

        Nonetheless, if the claim is construed as a claim of unjust

enrichment under Maryland law, as Defendants argue is proper, it

would    require   only    that    Defendants     “knew   of   or    appreciated”

Plaintiff had “conferred a benefit” on it.                (ECF No. 13-1, at 8)

(citing Alts Unlimited, 155 Md.App. at 496).              Even accepting there

is an added element of the claim under California law (a request

for services), Defendants assert the result would be the same under

                                       11
     Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 12 of 37



either law.   While Plaintiff instead argues that California law

should apply, following the logic of Loew, it does not explain how

this affects the outcome or where contract and quasi-contract law

differs between the two.     (ECF No. 14, at 4).      Maryland law will

therefore be applied to the first four claims.

     California law applies to the fraud claims in Counts V-VII.

The Court of Appeals of Maryland has said that “the [] doctrine of

lex loci delicti . . . requires a tort action to be governed by

the substantive law of the state where the wrong occurred.” Philip

Morris Inc. v. Angeletti, 358 Md. 689, 746 (2000).7            Plaintiff

insists its contract and fraud claims are distinct, (ECF No. 14,

at 13), yet it wholly fails to address the choice-of-law question

as it relates to the latter.    In fact, as Defendants point out, it

relies on California caselaw as to its fraudulent inducement claim,

but then Maryland caselaw as to its negligent misrepresentation

claim, and both on its fraudulent concealment claim, even though

California law clearly governs all three; the claimed injuries

were suffered by Aton and its patients there.        (ECF No. 17, at 3)




     7 There is some (perhaps feigned) confusion over Count VIII,
as Defendants argue it fails as a claim under Maryland’s Unfair
Competition law, but Plaintiff asserts in opposition that this
claim is brought under “California’s Unfair Competition Law
(‘UCL’) and not Maryland’s.” (ECF No. 14, at 17). The complaint
makes explicit reference to Maryland’s Commercial Code (ECF No. 1,
¶ 52), however, so such an attempted amendment through a responsive
filing is improper, as Defendants argue. (ECF 17, at 1-2).
                                   12
     Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 13 of 37



(citing ECF No. 14, at 10-11, 16-17).8      These three claims will be

governed by California law.

     The allegations based in statute under Count VIII for “unfair

competition” will be analyzed under § 13-101 eq seq. of Maryland’s

Commercial Law Code as referenced in the complaint.          (ECF No. 1,

¶ 52).   Defendants, however, suggest the allegations therein might

also attempt to state a “common law claim for unfair competition.”

While they analyze this purported claim under both Maryland and

California law, the injury of an unfair competition claim is

typically considered felt where the injured party has its principal

place of business. See, e.g., Neuralstem, Inc. v. StemCells, Inc.,

No. AW-08-CV-1173, 2009 WL 2412126, at *4,*5 (D.Md. Aug. 4, 2009)

(applying California law to an unfair competition claim and other

tort claims “since [the counter-plaintiff’s] reputation suffered

the most harm in that state.”).         California law should apply to

this claim insofar as its states a common law claim.

     Neither side, however, addresses what substantive law applies

to the Account Stated claim (Count IX), but both the motion to

dismiss and Plaintiff’s opposition treat it under both Maryland

and California law.   (See ECF No. 13-1, at 16) (ECF No. 14, at 18-


     8 As to the fraud claims, Plaintiff writes that “CareFirst
cites California state court cases in their points and authorities.
Reference to California law is helpful and consistent with Federal
law.” (ECF No. 14, at 11). But there is no “Federal law” in this
context, as a federal court sitting in diversity is required to
apply the applicable state law under its choice-of-law rules.
                                   13
       Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 14 of 37



19).     While there appears to be no Maryland caselaw on this point,

a fairly recent case in the Southern District of New York notes

that where the parties are silent on which law to apply to an

account stated claim, a court should apply the law of the forum

state.      Li & Fung (Trading) Ltd. v. Contemp. Streetwear, LLC, No.

11 CV 2022(CM)(DCF), 2013 WL 3757080, at *5 n.4 (S.D.N.Y. June 6,

2013).      Maryland law will be applied to this claim, particularly

as Defendants have shown that the claims are treated similarly

under California law.       (ECF No. 13-3, at 16) (ECF No. 17, at 9).

IV.    Analysis

       A.      The Contract Claims

       Defendants first argue that Counts I-III should be dismissed

as the “Complaint does not allege clear and definite promises or

[] manifestations of mutual assent to definite terms.” (ECF No.

13-1, at 4-5).

       Judge    Hollander   has   explained   that   under   Maryland    law,

“A contract may be oral or written, as well as express or implied.

‘An express contract has been defined as an actual agreement of

the parties, the terms of which are openly uttered or declared at

the time of making it, being stated in distinct and explicit

language, either orally or in writing.’”             Transam. Premier Life

Ins. Comp. v. Selman & Comp., LLC, 401 F.Supp.3d 576, 591 (D.Md.

2019) (quoting Maryland Cas. Co. v. Blackstone Int'l Ltd., 442 Md.

685, 706 (2015)) (internal quotation marks omitted).            Regardless

                                     14
     Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 15 of 37



of the medium of communication, “a contract must express with

certainty the nature and extent of the parties’ obligations and

essential terms of the agreement” and one that is “too vague or

indefinite” with respect to these items is unenforceable.               Id.

(quoting Cty. Comm'rs for Carroll Cty. v. Forty W. Builders, Inc.,

178 Md. App. 328, 377 (2008) (emphasis added) (relied upon by

Defendant) and Mogavero 142 Md. App. at 272).       “Similarly, a claim

of promissory estoppel requires a ‘clear and definite promise.’”

(ECF No. 13-1, at 5) (citing Dolan v. McQuaide, 215 Md. App. 24,

32 (2013)).    Additionally, Defendants argues that a breach of

contract claim must show the parties’ “intent to be bound.”            (ECF

No. 13-1, at 4) (citing Cochran v. Norkunas, 398 Md. 1, 14 (2007)).

     An implied-in-fact contract, under Maryland law, “is a ‘true

contract’ and ‘means that the parties had a contract that can be

seen in their conduct rather than in an explicit set of words.’

Implied-in-fact contracts are ‘dependent on mutual agreement or

consent, and on the intention of the parties; and a meeting of the

minds is required.’”    Mohiuddin v. Doctors Billing & Mgmt. Sols.,

196 Md.App. 439, 447 (2010) (quoting Mogavero 142 Md. App. at 275).

Alternatively, “[a] claim for promissory estoppel [also known as

a claim of “detrimental reliance”] is a ‘device for contractual

recovery, when an element of a traditional bilateral contract is

lacking[,]’ such as acceptance or consideration.” J.E. Dunn Const.

Co. v. S.R.P. Dev. Ltd P’ship, 115 F.Sup3d 593, 609 (D.Md. 2015)

                                   15
     Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 16 of 37



(quoting Transp. Auth. Police Lodge No. 34 of Fraternal Ord. of

Police v. Md. Trans. Auth., 195 Md.App. 124, 218 (2010), rev'd in

part on other grounds, 420 Md. 141, 21 A.3d 1098 (2011)); see also

Suburban    Hosp.,   Inc.    v.    Sampson,   807   F.Supp.   31,    33    (1992)

(explaining promissory estoppel allows detrimental reliance to

serve as “substitute for consideration.”).

     Plaintiff has not detailed a clear and definite promise to

support an enforceable obligation, even if this “promise” was

relied upon by Plaintiff to its detriment.               The complaint says

that UCR is a “well-known term of art,” and that Defendants

affirmed their intent to reimburse Plaintiff based on it.                  But it

does not describe how the reimbursement rate is computed under the

UCR, nor establish how it could yield a single and constant figure,

44.38%,    that   would     have   been     known   upfront   as    the    proper

reimbursement rate to apply “on 133 different claims, no matter

the patient, no matter the service, no matter the date.”                  (ECF No.

17, at 4).    As Defendants rightly argue, Plaintiff does nor point

to any discussion in these calls as to specific patients, accounts,

or to specific rates of reimbursement.              Nor, alternatively, does

Plaintiff    discuss   how    trade   usage    and/or   the   parties’      prior

dealings are able to supply the essential terms of this purported

agreement or promise (or what those terms would be). The complaint

is entirely too vague to state a breach of contract claim, express



                                       16
     Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 17 of 37



or implied, or to provide the kind of clear or definite promise

that would support Plaintiff’s detrimental reliance claim.

     In   its   opposition,   Aton    cites   to    California   Spine   &

Neurosurgery Inst. v. United Healthcare Servs., Inc., No. 18-CV-

2867 PSG(AFM), 2018 WL 6074567, at *5 (C.D.Cal. June 28, 2018), in

which a motion to dismiss was denied because the defendant failed

to argue that it lacked an understanding of the “UCR rate” as a

trade usage, but rather only argued a VOB did not constitute a

“clear promise.”   (ECF No. 14, at 5).

     Yet California law is, at best, persuasive on this issue, and

Plaintiff’s reliance on it is odd considering that the majority of

other cases in California “have repeatedly held that VOB calls are

insufficient to establish a meeting of the minds as to definite

terms, and so cannot sustain claims for breach of express or

implied contract or promissory estoppel.”          (ECF No. 13-1, at 6).

As Defendants point out, this includes the six cases in the

Southern District of California containing claims “identical to

those at issue in Counts I through III” by Aton against related

health insurance providers that were dismissed, albeit without

prejudice. (Id.) (citing Tenet Healthsystem Desert, Inc. v. Fortis

Ins. Co. Inc., 520 F.Supp.2d 1184, 1193-95 (C.D.Cal. 2007)); Aton

Center, Inc. v. Blue Cross and Blue Shield of N. Carolina, No.

3:20-cv-00492-WQH-BGS, 2020 WL 4464480, at *5 (S.D.Cal. Aug. 3,

2020) (citing TML Recovery, LLC v. Humana, Inc., No. SACV 18-00462

                                     17
     Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 18 of 37



(JDEx), 2019 WL 3208807, at *4 (C.D.Cal. Mar. 4, 2019)) (“VOB and

authorization phone calls alone are generally insufficient to form

the basis for an oral or implied contract because they lack a

manifestation of intent to enter into a contract.”); Aton Ctr.,

Inc. v. Blue Cross and Blue Shield of S. Carolina, No. 3:20-cv-

00496-WQH-BGS, 2020 WL 4747752, at *3, *5 (S.D.Cal. Aug. 17, 2020)

(same); Aton Ctr., Inc. v. Premera Blue Cross, No. 3:20-cv-00501-

WQH-BGS, 2020 WL 4747756, at *3, *5 (S.D.Cal. Aug. 17, 2020)

(same); Aton Ctr., Inc. v. Blue Cross & Blue Shield of Illinois,

No. 3:20-cv-00500-WQH-BGS, 2020 WL 4747755, at *3, *5 (S.D.Cal.

Aug. 17, 2020) (same); Aton Ctr., Inc. v. Regence Blue Shield of

Washington, No. 3:20-cv-00498-WQH-BGS, 2020 WL 4747754, at *3, *5

(S.D. Cal. Aug. 17, 2020) (same); Aton Ctr., Inc. v. Regence Blue

Cross Blue Shield of Oregon, No. 3:20-cv-00497-WQH-BGS, 2020 WL

4747753, at *3,*5 (S.D.Cal. Aug. 17, 2020) (same).

     In one of the few, if not only, Maryland cases touching on a

VOB as the basis for a contractual claim, the court construed a

claim that the plaintiff had relied upon a VOB to its detriment as

a promissory estoppel claim.     The court, however, found that such

a claim was beyond the court’s jurisdiction and remanded the case

to state court, where its fate is unclear.        Suburban Hosp., Inc.

v. Sampson, 807 F.Supp. 31, 34 n.3 (D.Md. 1992).                In other

jurisdictions, however, reliance on a VOB is not foreclosed as a

matter of law, even where there is evidence the calls contained a

                                   18
       Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 19 of 37



disclaimer that a VOB is not a guarantee of payment.               See, e.g.,

Chiron Recovery Ctr., LLC v. AmeriHealth HMO of N.J., Inc., No.:

9-16-CV-82043-ROSENBERG/HOPKINS, 2017 WL 11220686, at *3 (S.D.Fla.

Dec. 12, 2017) (denying summary judgment on this issue); see also

Miami Children’s Hosp. Inc. v. Kaiser Found. Health Plan, Inc, No.

08-23218-CIV, 2009 WL 1532125, at *5 (S.D.Fla. May 29, 2009)

(declining to dismiss a VOB claim and construing it to state a

promissory estoppel claim); but see Advanced Ambulatory Surgical

Ctr. v. Conn. Gen. Life Ins. Co., 261 F.Supp.3d 889, 896 (N.D.Ill.

2017) (“Because the plaintiff offered no evidence that the insurer

made an oral promise of reimbursement or indeed did anything more

than confirm coverage as indicated on the forms, summary judgment

to the defendant on the [] promissory estoppel claim was proper.”).

       Defendants argue that leave to amend should be denied.             They

argue that Aton filed amended complaints in its dismissed cases in

California before it filed its first complaint here, even though

this    complaint   remains    nearly     “identical”   to   the     original

complaints in those cases.          Plaintiff, they argue, therefore

“knowingly    wasted    this   Court’s,     and   CareFirst’s,     time   and

resources” by submitting a document to this court that another had

already deemed deficient, instead of proactively amending it. (ECF

No. 17, at 10-11).     Defendants also highlight that, at the time of

their motion, a decision as to the amended complaint had been

reached in one of the six cases.        See Aton Ctr. Inc. v. Blue Cross

                                     19
     Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 20 of 37



and Blue Shield of N.C., 2021 WL 321981 (S.D.Cal. Feb. 1, 2021).

As Defendants write, “The Court found that, even as amended, Aton’s

complaint still failed to state a claim for breach of implied

contract,    quantum     meruit,     intentional      misrepresentation

(fraudulent inducement), negative misrepresentation, fraudulent

concealment, violation of California’s UCL, and open book count.”

(ECF No. 17, at 11).   Defendants concede, however, that that court

did allow both Plaintiff’s claim for breach of oral contact and

promissory estoppel to survive.      Aton v. Blue Cross of N.C., 2021

WL 321981, at *5-*6.      On February 16, 2021, after Defendants’

motion was filed here, an identical decision was reached in four

of the five other cases.     See Aton Ctr., Inc. v. Blue Cross and

Blue Shield, 2021 WL 615051 (S.D.Cal. Feb. 16, 2021); Aton Ctr.,

Inc. v. Regence Blue Cross Blue Shield of Oregon, 2021 WL 615050

(S.D.Cal. Feb. 16, 2021); Aton Ctr., Inc. v. Regence Blue Shield

of Wash., 2021 WL 615049 (S.D.Cal. Feb. 16, 2021); Aton Ctr., Inc.

v. Premera Blue Choice, 2021 WL615048 (Feb. 16, 2021).

     Judicial notice could be taken of the filings in these cases,

as Defendants invite. (ECF No. 17, at 10 n.4).       Yet Defendants are

attempting to argue a form of defensive non-mutual issue preclusion

in all but name and without citing supportive caselaw or describing

the issues purportedly foreclosed by these other cases.        They also

ignore the difference in applicable law.       Moreover, the fact that

the breach of an oral contract and promissory estoppel claims were

                                   20
      Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 21 of 37



allowed to survive once amended, despite the fact that California

law on VOB calls is controlling there (and not here), suggests

that an attempt by Plaintiff to amend its complaint along these

lines would not necessarily be futile in this case, either.

      Counts I-III will be dismissed, albeit without prejudice

given that Maryland caselaw has not foreclosed the possibility

that VOB calls, described with the proper detail, could form the

basis for a breach of contract, either express or implied, or,

alternatively, a promissory estoppel claim.

      B.    Quantum Meruit

      Plaintiff alleges in Count IV that Defendants “communicated

to Plaintiff” that the “insureds/patients whose claims are at issue

herein were insured and that the claims would be covered based on

the UCR rate and prior history of dealings.”        In turn, Aton argues

that it reasonably relied on those representations and the “conduct

of   the   Defendants”   when   providing   “substance   abuse   treatment

services” to the patients in question. (Id., ¶ 32).                Despite

billing Defendants for “the reasonable value of those services,”

CareFirst “refused . . . and instead have only paid a small

fraction [of that amount].”       It argues that “Defendants should be

required to pay the remainder” owed.        (ECF No. 1, ¶¶ 30-34).

      As both parties discuss, quantum meruit refers to two distinct

theories under Maryland law: one to support an implied contract

claim and one to support a quasi-contractual claim.              Mohiuddin,

                                    21
     Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 22 of 37



196 Md.App. at 447.    CareFirst construes the claim as the latter

and argues that the claim cannot survive.        Such a quasi-contract

claim is “measured by the gain to the defendant, not the loss by

the plaintiff.”    (ECF No. 13-1, at 8) (quoting Mass Transit Admin.

V. Granite Const. Co., 57 Md. App. 766, 775 (1984)).         As such, it

requires that CareFirst retain a benefit from Aton’s services in

some way.   (Id.) (quoting Alts. Unlimited, 155 Md.App. at 496)).

Based on the alleged facts, however, Defendants argue the “only

‘benefit’ Aton provided — residential substance abuse treatment —

was provided to the seven individual patients who sought and

received treatment, not to CareFirst.”       (Id.).

     Plaintiff counters that it alleges an implied contract, not

a quasi-contract, and that this claim is validly stated under

Maryland law.     This form of quantum meruit, it argues, does not

require a benefit to be conferred on Defendants but rather is based

on the “amount that the parties intended as the contract price or,

if that amount is unexpressed, the fair market value of the

plaintiff’s services.”      (ECF No. 14, at 6-7) (quoting              Alts.

Unlimited, 155 Md.App. at 486).     Construing the claim in this way,

however, makes it entirely duplicative of Count II, as Defendants

re-assert in reply (ECF No. 17, at 4); both theories are predicated

on recovering for services rendered with the expectation of payment

and where the other party expected, or “should have expected,” to

pay for them, even though these expectations were not communicated

                                   22
     Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 23 of 37



expressly.     Kantsevoy v. LumenR LLC, 301 F.Supp.3d 577, 598-99

(D.Md. 2018) (citing, among others, Mogavero, 142 Md.App. at 275,

and quoting Mohiuddin 196 Md. App. at 447) (internal quotation

marks omitted).    Insofar as this claim states a theory of recovery

based on an implied contract, it will be dismissed.

     C.      The Fraud Claims

     Plaintiff’s fraud claims come in three forms: V) Intentional

Misrepresentation      (Fraudulent        Inducement),   VI)   Negligent

Misrepresentation, and VII) Fraudulent Concealment.            Where the

contract claims end and the tort claims begin, however, is unclear.

     Each has a (somewhat) separate theory of fraud.           As to the

fraudulent inducement claim, Plaintiff vaguely alleges that during

“negotiations” between itself and Defendants, occurring “[w]ithin

the past two years,” “Defendants . . . falsely and fraudulently

made representations to Plaintiff,” “with intent to deceive and

defraud Plaintiff.”      (ECF No. 1, ¶ 36).        Within the negligent

misrepresentation claim, Plaintiff argues that “Defendants had a

duty to provide accurate/correct information regarding benefits

when contacted by providers[,] and it was and is foreseeable to

Defendants that providers would rely on the information given to

them[,] and that providers would be damaged if they were provided

with incorrect information.”         Defendants purportedly made such

claims with “no sufficient or reasonable grounds for believing

them to be true” and allegedly understood that without “accurate

                                     23
        Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 24 of 37



information and data” to support such claims, they could not be

accurately made.       (Id., ¶ 42).         Finally, as to the fraudulent

concealment claim, the complaint states that “Defendants . . .

actively     fraudulently      concealed    material       facts   regarding    the

coverages and/or rates that it would pay from Plaintiff.”                      As a

“direct and proximate result” of this concealment, they argue they

“sustained damages as alleged herein” (Id., ¶ 45).

        Under the federal rules, fraud claims, although grounded in

state    substantive    law,    are   subject   to     a   heightened   pleading

requirement.     The Southern District of California has explained:

                  In federal court, where a plaintiff
             alleges fraud or a claim is grounded in fraud,
             Rule 9(b) requires a plaintiff to “state with
             particularity the circumstances constituting
             fraud or mistake.” Fed.R.Civ.P. 9(b). However,
             “[m]alice, intent, knowledge, and other
             conditions of a person’s mind may be alleged
             generally.” Id. A party must set forth “the
             time, place, and specific content of the false
             representations as well as the identities of
             the parties to the misrepresentation.” Odom
             v. Microsoft Corp., 486 F.3d 541, 553 (9th Cir.
             2007) (internal quotation marks omitted).

                  Allegations of fraud must be “specific
             enough to give defendants notice of the
             particular misconduct which is alleged to
             constitute the fraud charged so that they can
             defend against the charge and not just deny
             that they have done anything wrong.” Semegen
             v. Weidner, 780 F.2d 727, 731 (9th Cir. 1985);
             . . . In addition, the complaint must state
             “what is false or misleading about a
             statement, and why it is false.” Id. at 1548.




                                       24
     Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 25 of 37



Jerome’s Furniture Warehouse v. Ashley Furniture Indus., Inc,

No.:20CV1765-GPC(BGS), 2021 WL 1541649, at *4 (S.D.Cal. Apr. 20,

2021).

     These claims, as Defendants argue, however, are barred by the

California economic loss rule.               (ECF No. 13-1, at 12).          “The

economic    loss   rule    generally    bars       tort   claims    for   contract

breaches,     thereby     limiting    contracting         parties   to    contract

damages.”      United Guar. Mortg. Indem. Co. v. Countrywide Fin.

Corp., 660 F.Supp.2d 1163, 1180 (C.D.Cal. 2009) (quoting Aas v.

Super. Ct., 24 Cal. 4th 627, 643 (2000)) (“A person may not

ordinarily recover in tort for the breach of duties that merely

restate contractual obligations.”).            “The rule ‘prevents the law

of contract and the law of tort from dissolving into one another’”

and is “particularly strong when a party alleges ‘commercial

activities that negligently or inadvertently [went] awry.’”                    Id.

(quoting Robinson Helicopter Co., Inc. v. Danna Corp., 34 Cal.4th

979, 988, 991 n.7 (2004)).

     The fraud claims fail even to attempt to allege that a duty

exists apart from those under the purported contract.                 As with the

negligent misrepresentation claim, for example, Plaintiff does not

distinguish    the   purported       “duty    to    provide    accurate/correct

information regarding benefits” from that which arose out of the

VOBs, and which form the basis of the contract claims.                        The

reference to “sustained damages as alleged herein” only highlights

                                       25
      Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 26 of 37



that the overlap between the contract claims and fraud claims is

total given that the only specific form of damages mentioned is

the   “unpaid    balance    of   $238,309.12”   from    allegedly    underpaid

reimbursements; this is the same amount specifically requested as

damages for Count I, the breach of contract claim.                (See ECF No.

1, ¶¶ 17, 21). The economic loss doctrine bars these fraud claims.

      Defendants correctly anticipates Aton’s counter in its motion

to dismiss: “a properly ple[d] claim for fraudulent inducement may

. . . be an exception to the economic loss rule.”               (ECF No. 13-1,

at 12-13) (citing Food Safety Net Servs. V. Eco Safe Sys. USA, 147

Cal.Rptr.3d 634, 645 (Cal.Ct.App. 2012)) (citing Robinson, 22

Cal.Rptr.3d at 989-991) (proceeding on the logic that “fraudulent

inducement      of   the    pertinent    contract”     itself    presents    the

“violation of ‘some independent duty arising from tort law.’”).

The logic of this exception is clear: a contract induced by

fraudulent deception constitutes a wrong separate from a breach of

that contract.       Plaintiff relies on United Guar. Mortg. to argue

its claim of fraudulent inducement fits this carve-out of the rule.

      Only a properly pled claim, however, may serve as an exception

to the economic loss rule.        (See ECF No. 14, at 12) (quoting United

Guar. Mortg., 660 F.Supp.2d at 1180). Indeed, as Defendants argue,

a   “properly    pled”     fraudulent    inducement   claim     requires    facts

sufficient to show “the existence of an intent at the time of the

promise not to perform it.”             (ECF No. 17, at 6) (quoting Bldg.

                                        26
     Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 27 of 37



Permit   Consultants,   Inc.   v.   Mazur,   19   Cal.Rptr.3d   562,   572

(Cal.Ct.App. 2004)).    A simple failure to perform does not suffice

as direct or circumstantial evidence of the present intent to

defraud necessary to support this claim.      See UMG Recordings, Inc.

v. Global Eagle Ent., Inc., 117 F.Supp.3d 1092, 1110 (C.D.Cal.

2015) (citing Tenzer v. Superscope, Inc., 39 Cal.3d 18, 30-31

(1985)) (granting a motion to dismiss, as “nonperformance alone

will not support a finding of promissory fraud.”9).

     Defendants correctly assert that the “Complaint does not

allege a single fact that would give rise to a plausible inference

that CareFirst had no present intent to pay Aton’s claims based on

the UCR when it allegedly said it would.”         (ECF No. 17, at 6-7).

Plaintiff counters that it should be allowed to plead its fraud

claims in the alternative as “the court/jury could find that there

is no oral or implied contract, but there is fraud.”         “[T]o apply

the economic loss rule at this stage . . . would run afoul of

Aton’s right to plead inconsistent alternative legal causes of

action.”   (ECF No. 14, at 13-14).

     Plaintiff is well within its right to plead inconsistent legal

theories in the alternative at this stage.        But it may not assert


     9 California caselaw has explained that “promissory fraud” is
a “subspecies of fraud” and it “may lie where a defendant
fraudulently induces the plaintiff to enter a contract.” Lazar v.
Superior Court, 12 Cal. 4th 631, 638 (1996) (citing Chelini v.
Nieri, 32 Cal.2d 480, 487 (1948) (en banc)). The two are therefore
synonymous in this context. (See ECF No. 13-1, at 13 n.6).
                                    27
        Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 28 of 37



fraud claims that are entirely duplicative of a contract claim.

With the very pleading of such claims disallowed, whether they

logically can be proven in the alternative is irrelevant.10

        Moreover, even if the economic loss doctrine does not apply,

the negligent misrepresentation and fraudulent concealments claims

would         still         fail.       “Under       California      law,       negligent

misrepresentation has the following elements: ‘(1) The defendant

must have made a representation as to a past or existing material

fact,        (2)   which      was   untrue,    (3)    which,      regardless      of   the

defendant’s actual belief, was made without any reasonable grounds

for believing it was true, and (4) which was made with the intent

to   induce        the      plaintiff   to   rely    upon   it;   (5)   the     plaintiff

justifiably relied on the statement, and (6) plaintiff sustained

damages.’”             Tenet, 520 F.Supp.2d at 1195 (quoting Cedars Sinai

Med. Ctr. v. Mid-West Nat. Life Ins. Co, 118 F.Supp.2d 1002, 1010

(C.D.Cal. 2000)).               “The alleged representation concerns future

conduct       .    .    .   which   cannot    form    the   basis   for     a   negligent

misrepresentation claim.”                Id. (citing Magpali v. Farmers Grp.

Inc., 48 Cal.App.4th 471, 481-82 (1996)).                   The factual differences


        10
       Plaintiff also attempts to pull all three fraud claims out
of the reach of the economic loss doctrine by arguing that “the
fraud claims alleged . . . are grounded on a properly alleged
fraudulent inducement [claim].” Defendants are right that, “This
suggestion ignores that each count asserts a distinct theory of
liability,” and that neither Count VI nor Count VII involve the
“inducement” theory/element that provides an exception to the
economic loss doctrine. (ECF No. 17, at 6 n.3).
                                              28
     Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 29 of 37



in this case and the fact that it was decided on summary judgment

(ECF No. 14, at 6), does not detract from the fact that this is a

basic requirement of this claim at any stage.

     Here, the complaint entirely revolves around information

regarding future reimbursements and does not specify a single “past

or existing fact” that CareFirst represented to Aton, let alone

evidence suggesting that such representations objectively were

“untrue” at the time they were made.      Even accepting such promises

of future conduct were “made without reasonable or sufficient

grounds for believing them to be true” (ECF No. 1 ¶ 42), Plaintiff

does not state a plausible claim for negligent misrepresentation.

     Alternatively, the Fraudulent Concealment count alleges the

concealment of “material facts regarding the coverages and/or

rates that it would pay from Plaintiff.”      (ECF No. 1, ¶ 44).       Such

conclusory statements do not suffice. For one, Plaintiff only

discusses this claim under Maryland law, which does not apply.           As

the Northern District of California has explained,

          For an omission to be           actionable under
          California    fraudulent        concealment,   a
          plaintiff must show that:

                (1)   the   defendant  must   have
                concealed or suppressed a material
                fact, (2) the defendant must have
                been under a duty to disclose the
                fact to the plaintiff, (3) the
                defendant must have intentionally
                concealed or suppressed the fact
                with the intent to defraud the
                plaintiff, (4) the plaintiff must

                                   29
     Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 30 of 37



                have been unaware of the fact and
                would not have acted as he did if he
                had known of the concealed or
                suppressed fact, and (5) as a result
                of the concealment or suppression of
                the fact, the plaintiff must have
                sustained damage.

Ahern v. Apple, Inc., 411 F.Supp.3d 541, 561 (N.D.Cal. 2019)

(emphasis added) (citing In re Yahoo! Inc. Customer Data Sec.

Breach Litig., 313 F.Supp.3d 1113, 1133 (N.D.Cal. 2018)).

     As Defendants point out, the closest the claim comes to

stating the violation of a legal duty is by alleging “active

concealment.”    (ECF No. 17, at 7) (citing ECF No. 1, ¶ 44).

Plaintiff seems to conflate such “active concealment” with the

inducement theory stated under Count V but does not cite to caselaw

to establish that such an offense would give rise to a legal duty

to disclose or would exempt such a claim from the Economic Loss

Doctrine.   Neither does it describe the nature or contents of the

purported concealment with any specificity; it cannot be saved by

its vague, catch-all reference to the other allegations: asserting

the concealment occurred “by way of example and without limitation,

among other things, as alleged herein.”       (ECF No. 1, ¶ 44).

     Counts VI and Count VII will be dismissed with prejudice.

Any attempt to amend the fraudulent concealment or negligent

misrepresentation claims would be futile, even if pled with the

specificity required by Fed.R.Civ.P. 9(b), as they are, by their

very nature, entirely duplicative of the contract claims and thus

                                   30
     Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 31 of 37



invariably barred by the Economic Loss Doctrine.          That said, if

Plaintiff is able to point to any facts that plausibly suggest

that Defendants committed Fraudulent Inducement with the present

intent not to honor the representations it made through its speech

or conduct, during and after the VOB calls, such a claim could

survive being barred by the Economic Loss Doctrine.           Therefore,

Plaintiff will be granted leave to amend Count V.

     D.   Unfair Competition

     The unfair competition claim states:

                Plaintiff seeks compensation for the
          damages    arising   from   the   conduct   and
          activities of Defendants in violation of
          § 13-301 the Maryland Commercial Law Code as
          alleged herein, including but not limited to
          ill-gotten financial gains related to the
          false     disparagement    and/or    misleading
          statements    associated   with   approval   of
          consumer     services,    and    restitutionary
          damages. . .

(ECF No. 1, § 51).     Plaintiff also requests “injunctive relief”

prohibiting Defendants from engaging in the activity complained of

because, it argues, the harm of not doing so outweighs “any

possible harm to Defendants.”     (Id., § 53).    Ultimately, it argues

that Defendants have engaged in and are actively engaging in

“unfair, unlawful and fraudulent business practices.”         (§ 54).

     As to any statutory unfair competition claim, however, Judge

Xinis has explained that, that “Section 13-303 causes of action

[under Maryland’s Commercial Code] are limited to ‘consumers’



                                   31
     Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 32 of 37



purchasing ‘consumer’ goods or services.” Legends Awards for Serv.

To Human., Inc. v. Hum. Symphony Found., Inc., No. PX 16-3094,

2017 WL 3868586, at *5 (D.Md. Sept. 5, 2017) (citing Boatel Indus.

V. Hester, Md.App. 284, 303 (1998) and Penn-Plax, Inc. v. L.

Schultz, Inc., 988 F.Supp. 906, 909-11 (D.Md. 1997) (collecting

Maryland cases and relied upon by Defendants)).             Any claim under

Maryland’s code section in this case, even with amendment, would

invariably fail and will be dismissed with prejudice.

     Perhaps    sensing   the    weakness    of   this   claim,   Plaintiff

attempts   to   argue   that    the   complaint   alleges   a   claim   under

California’s UCL. (ECF No. 14, at 17).            As Defendants correctly

point out, however, “Even if Aton could amend its pleading by way

of motions briefing, California’s UCL simply does not have the

extraterritorial reach to govern CareFirst’s alleged conduct.”

(ECF No. 17, at 2).        The Eastern District of California has

explained this in succinct terms:

                 Because violation of California’s UCL is
           a state law claim, “the UCL reaches any
           unlawful business act or practice committed in
           California.”    Sullivan, 51 Cal.4th at 1207,
           127 Cal.Rptr.3d 185, 254 P.3d 237 (citing Cal.
           Bus. & Prof.Code § 17200) (emphasis added).
           There    is  a   presumption  against   extra-
           territorial application. Id. (citing Diamond
           Multimedia Sys., Inc. v. Superior Court, 19
           Cal.    4th   1036,   1059   (1999)).   “[T]he
           presumption     against    extraterritoriality
           applies to the UCL in full force.”         Id.
           (citing Norwest Mortgage, Inc. v. Superior
           Court, 72 Cal.App.4th 214, 222–225, 85
           Cal.Rptr.2d 18 (1999)). California’s UCL may

                                      32
     Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 33 of 37



           only be applied extraterritorially where the
           unlawful conduct that forms the basis of the
           out-of-state plaintiff’s claim occurs in
           California. Id. at 1207–09.

Fontenberry v. MV Transp., Inc., 984 F.Supp.2d 1062, 1067 (E.D.Cal.

2013).    While the purported injury was felt in California, and

while the exact location of the CareFirst agents who purportedly

committed the unfair practices (over the phone) is not known, there

is no suggestion that any of the allegedly unlawful conduct was

committed in California.     Plaintiff will not be granted leave to

amend its complaint to state a claim under California’s UCL, as

amendment would be futile.

     Any purported common law claim for unfair competition would

similarly fail.    While Maryland common law might not be limited

solely to cases alleging that a business is “passing off” its

competitor’s goods as one own, as Defendants argue,11 California

law, not Maryland law, controls on this issue.             The Southern

District of California has explained that California’s common law




     11 Judge Hollander relied on a case cited by Defendants on
this point.   She wrote, “unfair competition is not limited to
‘passing off’ a competitor’s wares as one’s own.”      Farm Fresh
Direct Direct By a Cut Above LLC v. Downey, No. ELH-17-1760, 2017
WL 4865481, at *10 (D.Md. Oct. 26, 2017) (quoting, among others,
Edmondson Village Theatre v. Einbinder, 208 Md. 48, 46 (1955))
(denying a motion to dismiss a Lanham Act and Maryland common law
claim of unfair competition).    Nor does it seem that the law is
confined solely to direct competitors: “Maryland’s common law tort
of unfair competition can extend to ‘all cases . . . in the field
of business.’” Id. (quoting Elecs. Store, Inc. v. Cellco P’ship.,
127 Md.App. 385, 407 (1999)).
                                   33
      Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 34 of 37



unfair competition cause of action also has its “origins in

allegations of ‘passing off.’” SkinMedica, Inc. v. Histogen, Inc.,

869 F.Supp.2d 1176, 1187 (S.D.Cal. 2012) (quoting Bank of the W.

v.   Super.   Ct.,   2   Cal   4th   1254,   1263   (1992)   (relied   upon   by

Defendants)).    Although the defendant in that case tried to extend

the tort beyond this context, the court wrote, the “attempt to

extend common law unfair competition beyond its grounding in

consumer deception is unavailing.”           Id. at 1188.

      California courts have noted some suggestion that the tort

has expanded over time, but have reaffirmed it is still relegated,

as stated in Bank of the West, to “claims that are ‘analogous to

passing off, such as the sale of confusingly similar products, by

which a person exploits a competitor’s reputation in the market.’”

Oracle Corp. v. DrugLogic, Inc., No. C 11-00910 JCS, 2011 WL

5576267, at *14 (N.D.Cal. Nov. 16, 2011) (quoting Bank of the W.,

2 Cal. 4th at 1263).

      As Defendants correctly assert, the complaint here “does not

allege that CareFirst is deceiving the public by passing Aton’s

goods off as its own or otherwise taking advantage of Aton’s good

will and business reputation; it does not allege a competitive

injury.” (ECF No. 13-1, at 16). Therefore, the allegations raised

in the Complaint are not the kind recognized under California

unfair competition common law, and so any claim of this kind put

forth by Plaintiff is also dismissed with prejudice.

                                       34
     Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 35 of 37



     E.     Account Stated

     Plaintiff’s final claim, Count IX, states “Plaintiff and

Defendants, in the course of their dealings alleged above, had

financial transactions which Plaintiff recorded in its regular

course of business as patient healthcare claims, and Plaintiff

kept an account of the debits and credits involved in these

transactions in a reasonably permanent form.”         It continues in the

next paragraph, “By virtue of the course of dealings between the

parties,   and   the   accounting   maintained   by   Plaintiff   related

thereto, Defendants owe Plaintiff money on an account stated.

Defendants currently owe Plaintiff a monetary debt on the account

in the amount of $238,309.12 together with interest at the legal

rate.”    (ECF No. 1, ¶¶ 56-57).

     Judge Gallagher has recently explained that:

            Under Maryland law, “an account stated is an
            agreement between the parties who have had
            previous transactions of a monetary character
            that all the items of the account representing
            such transactions, and the balance struck, are
            correct, together with a promise, express or
            implied, for the payment of such a balance.’”
            Radio Parts Ct. v. Lowry, 125 B.R. 932, 943–
            44 (D.Md. 1991). The elements of a claim for
            amount stated include:

                 (i)   A   previous   transaction(s)
                 between the parties giving rise to
                 the indebtedness from one to the
                 other; (ii) a rendition of an
                 account to the party sought to be
                 charged reciting the amount of the
                 present existing debt owed by one
                 party to the other; and (iii) a

                                    35
       Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 36 of 37



                  promise, express or implied, to pay
                  this balance.

Kratos Def. & Rocket Support Servs., Inc. v. VOR Tech., No. SAG-

18-03373, 2020 WL 1873932, at *6 (D.Md. Apr. 15, 2020) (quoting

Wathen v. Pearce, 175 Md. App. 651, 661 (1939).

       Defendants argue that, under Maryland law, “[A] definite

acknowledgment of a subsisting debt immediately payable to the

plaintiff” is “[a]n indispensable ingredient” of an account stated

claim. (ECF No. 13-1, at 16) (citing Balt. Cty. V. Archway Motors,

Inc., 35 Md.App. 158, 167 (1977)).             Indeed, even taken as true,

the complaint, at most, plausibly states that CareFirst agreed it

would prospectively reimburse Aton at the 44.38% that the UCR

provides.     It never shows assent to an amount owed for any

particular patient by Defendants.         Plaintiff insists in opposition

that there has been “assent in the past” which suffices to show an

amount due.     Even if the opposition could amend the complaint in

this way, this assertion would not suffice to state this type of

claim under Maryland law.           Assuming that Plaintiff can show

plausibly that the previous course of dealing, which it alleges in

conclusory fashion and without any concrete detail, gives rise to

the alleged debt here, nowhere does it allege or attempt to show

that   Defendants    acknowledged    or    agreed     that   they   owed   this

particular    amount   to   Plaintiff     at    the   time   it   became   due.

Nonetheless, the fact that Aton was found not properly to state


                                     36
     Case 1:20-cv-03170-DKC Document 18 Filed 05/10/21 Page 37 of 37



assent to a “book account” under California law against related

insurance agencies based in other states does not mean that

amendment of this claim would be futile in this case.         The motion

to dismiss this claim will be granted, but Plaintiff will be

granted leave to re-assert this claim with more particularity.

V.   Conclusion

     For the foregoing reasons, the motion to dismiss filed by

Defendants will be granted as to all claims.        Plaintiff, however,

will be granted leave to amend the three contract claims in Counts

I, II, III, and Counts V for Fraudulent Inducement and IX for

Account Stated.   A separate order will follow.




                                                  /s/
                                        DEBORAH K. CHASANOW
                                        United States District Judge




                                   37
